STATE OF MICHIGAN

                            COURT OF APPEALS



VIDYAARTHY C. RAMAMOORTHI,                                           PUBLISHED
                                                                     March 8, 2018
               Plaintiff-Appellee,                                   9:10 a.m.

v                                                                    No. 336845
                                                                     Oakland Circuit Court
CHINNAIAH RAMAMOORTHI,                                               LC No. 2016-840889-DM

               Defendant-Appellant.


Before: TALBOT, C.J., and BECKERING and CAMERON, JJ.

CAMERON, J.

        Defendant appeals as of right the trial court’s judgment of divorce. This case involves
parties who, after living in Michigan for several years, returned to their native country of India in
2014 with their three children. In 2016, plaintiff returned to Michigan and filed for divorce. We
affirm in part, reverse and vacate in part, and remand for further proceedings.

        The parties were married in India on June 8, 2000, and then moved to Michigan a month
later. In 2004, they purchased a home in Sterling Heights. Defendant became a United States
citizen in 2008. While living in the United States, the parties had three children together. In
May 2014, defendant took the children to India, while plaintiff temporarily remained in
Michigan to complete paperwork necessary to become a United States citizen. Later that month,
plaintiff joined the children in India, but defendant returned to the United States to continue his
employment. Plaintiff briefly returned to Michigan in August 2014, became a United States
citizen, and then returned to India. Once plaintiff returned to India, defendant traveled back to
the United States until November 2014. At that time, plaintiff expressed her desire to return to
the United States with the children because she was not happy in India. Defendant said that they
could return to live in the United States in five to six months. Defendant returned to the United
States for work, but by November 2015, plaintiff and the children were still living in India. On
November 29, 2015, defendant returned to India, the parties got into a fight, and defendant
physically beat plaintiff for nearly a week while family members watched but did not intervene.
Defendant took all of plaintiff’s jewelry and her passport from their lockbox. Thereafter,
plaintiff was locked in her apartment and defendant’s brother administered medication for her
injuries. Defendant left the children with his sister while he traveled back to the United States
for work. In December 2015, plaintiff was able to leave the apartment and went to the police.
The police escorted her to the home of defendant’s sister, and plaintiff was able to see her
children. When defendant learned that plaintiff went to the police, he immediately traveled back

                                                 -1-
to India, at which time he and members of his family forced plaintiff to sign away her rights to
all the marital property. Plaintiff was eventually able to obtain an emergency passport from the
American consulate, and on March 22, 2016, she returned to the United States.

        Plaintiff claims that she never intended to remain in India, despite her lengthy stay from
2014 to 2016, and that defendant had promised that she and the children could return to
Michigan if they did not like India. According to plaintiff, defendant would not allow her and
the children to return to Michigan. She claimed that defendant and his family members
physically abused her and prevented her from leaving. Plaintiff also claimed that she was not
able to return to the United States on her own because defendant controlled all of the family’s
assets and finances.

       On April 5, 2016, plaintiff filed a complaint for divorce in Oakland County. It is
undisputed that the children were still living in India at this time, and that they had not lived in
the United States since May 2014. The children remained with defendant in India throughout the
pendency of this case, despite the trial court’s orders that they were to be returned to plaintiff’s
custody in Michigan.

        Defendant, who remained in India, challenged the trial court’s subject-matter jurisdiction
on the ground that plaintiff failed to meet the statutory residency requirements, MCL 552.9(1),
before bringing this divorce action in Michigan. Defendant also argued that the trial court did
not have jurisdiction to make a custody determination under the Uniform Child Custody
Jurisdiction and Enforcement Act (UCCJEA), MCL 722.1101 et seq., because Michigan was not
the children’s home state under the act. Alternatively, defendant argued that the trial court
should decline to exercise jurisdiction over the proceeding under the doctrine of forum non
conveniens. The trial court rejected each of defendant’s arguments and denied his motion to
dismiss.

        Defendant later moved for summary disposition under MCR 2.116(C)(6), arguing that the
trial court should dismiss the action under the doctrine of comity because defendant had
commenced a divorce action in India before plaintiff filed her complaint for divorce in Oakland
County. The trial court denied defendant’s motion, ruling that it was not timely filed, and that
the doctrine of comity was not applicable in any event because defendant was not attempting to
enforce a foreign judgment.

        In January 2017, the trial court granted plaintiff a default judgment of divorce. In
relevant part, the judgment awarded plaintiff sole custody of the parties’ children, who were still
living in India.

       On appeal, defendant first argues that the trial court erred in denying his motion to
dismiss on the ground that the trial court lacked subject-matter jurisdiction over plaintiff’s
divorce action because plaintiff did not meet the statutory residency requirements under MCL
552.9(1) before filing her complaint for divorce. We disagree.

       In Kar v Nanda, 291 Mich. App. 284, 286-287; 805 NW2d 609 (2011), this Court stated:

               The question whether a court has subject-matter jurisdiction is a question
       of law that we review de novo. Issues of statutory construction are also questions
                                                -2-
       of law that are reviewed de novo. Whether the requirements of MCL 552.9(1)
       have been satisfied is a question of fact. Questions of domicile and intent are also
       questions of fact. We review factual findings for clear error. A finding is clearly
       erroneous if, on all the evidence, the Court is left with the definite and firm
       conviction that a mistake has been made. [Quotation marks and citations
       omitted.]

MCL 552.9(1) provides:

               A judgment of divorce shall not be granted by a court in this state in an
       action for divorce unless the complainant or defendant has resided in this state for
       180 days immediately preceding the filing of the complaint and, except as
       otherwise provided in subsection (2), the complainant or defendant has resided in
       the county in which the complaint is filed for 10 days immediately preceding the
       filing of the complaint.

“The statutory residency requirements are jurisdictional, and a divorce is void if it does not
comply with the residency requirements.” Kar, 291 Mich. App. at 287. “Residence” is “a place
of abode accompanied with the intention to remain.” Leader v Leader, 73 Mich. App. 276, 280;
251 NW2d 288 (1977). While “the ordinary, common meaning of the term ‘reside’ does not
require an intent to remain permanently or indefinitely,” it does require “an intent to remain.”
Kar, 291 Mich. App. at 288-294.

        It is undisputed that plaintiff was not physically present in Michigan for the relevant
periods preceding the filing of her complaint. However, MCL 552.9(1) does not require a
party’s “continuing physical presence” in the state for the entirety of the state residency period.
Berger v Berger, 277 Mich. App. 700, 703; 747 NW2d 336 (2008); Leader, 73 Mich. App. at 283.
“[D]etermining residence or domicile requires a multi-factor analysis, but the preeminent factor
is the person’s intent.” Berger, 277 Mich. App. at 704. Germane to the instant case, “an
established domicile is not destroyed by a temporary absence if the person has no intention of
changing his or her domicile.” Id.

        In Leader, the plaintiff and the defendant “had lived in Michigan for a substantial period
of time.” Leader, 73 Mich. App. at 278. In October 1975, the plaintiff left Michigan and went to
Kentucky with the defendant until January 1976. Id. The plaintiff testified that she went to
Kentucky at the defendant’s request to attempt reconciliation, but had no intent of staying in
Kentucky, or anywhere else with the defendant, unless the couple reconciled. Id. Even though it
was clear that the reconciliation would be unsuccessful, the plaintiff stayed in Kentucky because
she did not want to leave her children without a mother and because the defendant was
threatening her. Id. This Court concluded that, based on the plaintiff’s intent, her residence
remained in Michigan even though she was physically present in Kentucky for most of the
jurisdictional period. Id. at 278, 280.

        We conclude that Leader is instructive to deciding the instant case. In this case, plaintiff
moved to India at the urging, if not insistence, of defendant for a “test period,” but she intended
to return to Michigan. The trial court credited plaintiff’s testimony that she wanted to return to
Michigan almost immediately because the “test period” was not working, but she was not able to

                                                -3-
return because defendant controlled all of the parties’ finances. After going to India, plaintiff
returned to the United States for her citizenship proceedings, which according to plaintiff meant
that she was effectively giving up her Indian citizenship. When plaintiff returned to India to
bring the children back to Michigan, defendant arrived in India, physically assaulted her, and
forcibly took all of her gold jewelry and important documents, including her passport, her visa to
be in India, her United States naturalization papers, and her educational documents. Plaintiff
also maintained that defendant forcefully removed the children from her custody and refused to
return them. According to plaintiff, after she filed a domestic violence claim with the Indian
police, defendant forced her to sign away all of her rights to the parties’ property. He also rented
out their Michigan home to prevent her from returning there. When plaintiff managed to return
to Michigan, defendant tried to usurp her divorce filing, refused to come to Michigan to
participate in the instant proceeding, and repeatedly defied the trial court’s orders. The trial
court found plaintiff’s testimony regarding defendant’s actions and her intent to reside in
Michigan to be credible. In light of the foregoing, and giving deference to the trial court’s
finding of facts, we conclude that the trial court did not clearly err in finding that plaintiff did not
intend to relinquish her prior Michigan residency. Accordingly, the trial court properly found
that plaintiff satisfied the residency requirements of MCL 552.9(1), thus providing the trial court
with subject-matter jurisdiction over the divorce proceeding. Berger, 277 Mich. App. at 703-704.

        Defendant seems to argue that Michigan was required to relinquish jurisdiction over the
divorce proceeding because India was the children’s home state under the UCCJEA. As further
discussed below, we agree with defendant that the trial court lacked jurisdiction under the
UCCJEA to decide issues relating to the children’s custody. We disagree, however, that the trial
court therefore lacked jurisdiction to resolve non-custody matters.

        MCR 3.211(C) does not require that a divorce judgment include a custody determination
in the same way that MCR 3.211(B) requires, for example, that a divorce judgment must include
a determination of the property rights of the parties. See Yeo v Yeo, 214 Mich. App. 598; 543
NW2d 62 (1995). Defendant has presented no authority that prohibits a trial court from entering
a divorce judgment without making a custody determination, or from otherwise bifurcating
divorce and custody proceedings. Moreover, MCL 722.1207 specifically provides for
bifurcation of a divorce proceeding and a custody proceeding under the UCCJEA.1 Therefore,
the fact that the trial court lacked jurisdiction to make a custody determination did not prevent
the trial court from entering an otherwise valid divorce judgment concerning non-custody
matters.

       As indicated, however, we agree with defendant that the trial court lacked jurisdiction
under the UCCJEA to make a custody determination because India, and not Michigan, was the
children’s “home state” under the act.


1
    MCL 722.1207(4) states:
                A court of this state may decline to exercise jurisdiction under this act if a
         child-custody determination is incidental to an action for divorce or another
         proceeding while still retaining jurisdiction over the divorce or other proceeding.



                                                  -4-
       Section 201 of the UCCJEA, MCL 722.1201, provides, in pertinent part:

              (1) Except as otherwise provided in [MCL 722.1204] a court of this state
       has jurisdiction to make an initial child-custody determination only in the
       following situations:

                (a) This state is the home state of the child on the date of the
       commencement of the proceeding, or was the home state of the child within 6
       months before the commencement of the proceeding and the child is absent from
       this state but a parent or person acting as a parent continues to live in this state.

               (b) A court of another state does not have jurisdiction under subdivision
       (a), or a court of the home state of the child has declined to exercise jurisdiction
       on the ground that this state is the more appropriate forum under section 207 or
       208, and the court finds both of the following:

              (i) The child and the child’s parents, or the child and at least 1 parent or a
       person acting as a parent, have a significant connection with this state other than
       mere physical presence.

               (ii) Substantial evidence is available in this state concerning the child’s
       care, protection, training, and personal relationships.

              (c) All courts having jurisdiction under subdivision (a) or (b) have
       declined to exercise jurisdiction on the grounds that a court of this state is the
       more appropriate forum to determine the custody of the child under section 207 or
       208.

                (d) No court of another state would have jurisdiction under subdivision
       (a), (b), or (c).

              (2) Subsection (1) is the exclusive jurisdictional basis for making a child-
       custody determination by a court of this state.

MCL 722.1102(g) defines a child’s “home state” as

       the state in which a child lived with a parent or a person acting as a parent for at
       least 6 consecutive months immediately before the commencement of a child-
       custody proceeding. In the case of a child less than 6 months of age, the term
       means the state in which the child lived from birth with a parent or person acting
       as a parent. A period of temporary absence of a parent or person acting as a
       parent is included as part of the period. [Emphasis added.]

MCL 722.1204(1) provides for an exception for emergency jurisdiction under certain
circumstances, but it requires that a child be “present in this state” for it to apply. Because the
children were not present in Michigan at the time this action commenced, it is not applicable.



                                                -5-
        Under MCL 722.1201, the trial court was required to find that it had jurisdiction under
the UCCJEA in order to make a custody determination.2 To exercise jurisdiction, the trial court
was required to find either that Michigan is a home state, that another home state has decided not
to exercise jurisdiction, or that no other home state exists. Defendant is correct that India may
qualify as a home state under MCL 722.1105, which provides:

               (1) A court of this state shall treat a foreign country as a state of the United
       States for the purposes of applying [MCL 722.1101 et seq. and 722.1201 et seq.]

              (2) Except as otherwise provided in subsection (3), a child-custody
       determination made in a foreign country under factual circumstances in
       substantial conformity with the jurisdictional standards of this act must be
       recognized and enforced under [MCL 722.1301 et seq.].

               (3) A court of this state need not apply this act if the child-custody law of
       a foreign country violates fundamental principles of human rights.[3]

Thus, to exercise jurisdiction, the trial court was required to find that Michigan was a home state
under MCL 722.1201(1), or that despite the children’s presence in India, it should not be
considered a home state. Because the children had lived in India “for at least 6 consecutive
months immediately before the commencement of [this] proceeding,” India, and not Michigan,
qualifies as the children’s home state under MCL 722.1102(g). There was no evidence that India
was unwilling to exercise jurisdiction over the children.

        Plaintiff argues that because the children, like herself, were essentially forced to remain
in India, their Michigan residency continued, and therefore, Michigan may qualify as their home
state. Plaintiff argues that the same analysis that supports her continued Michigan residency also
supports a finding that Michigan was the children’s home state. Essentially, plaintiff argues that
the phrase “lived with” in MCL 722.1102(g) is synonymous with “residency” or “domicile” for
purposes of the UCCJEA. We cannot agree with this argument.

       We note that prior decisions from this Court appear to have used the terms “reside” and
“live with” interchangeably. See Nash v Salter, 280 Mich. App. 104, 106-107, 109-113; 760
NW2d 612 (2008); White v Harrison-White, 280 Mich. App. 383, 392-395; 760 NW2d 691
(2008); Fisher v Belcher, 269 Mich. App. 247, 260-262; 713 NW2d 6 (2005). However, none of
these decisions involved an actual question concerning the extent to which these terms are to be
reconciled, and none of them purport to establish a rule of law that “live with” in MCL
722.1102(g) is synonymous with residency or domicile.




2
  While MCL 722.1201 applies only to initial determinations, MCL 722.1203 establishes similar
requirements for custody modifications.
3
 As discussed by the trial court, no party has argued that the court was not required to apply the
UCCJEA under MCL 722.1105(3).


                                                 -6-
       “[D]ecisions from other states may guide this Court when interpreting uniform acts.”
White, 280 Mich. App. at 387. In Markle v Dass, 300 Ga 702; 797 SE2d 868 (2017), the Georgia
Supreme Court rejected the argument that a “home state” under the UCCJEA is synonymous
with concepts of residency or domicile. The Georgia court stated:

               It appears that the superior court declared Georgia to be the “home state”
       of the child based upon its finding that, prior to August 2015, the child’s
       residence—and the custodial mother’s residence—was in Georgia, and that the
       court then determined that the child’s presence in New Mexico was a “temporary
       absence” from that residence. But, that is not an analysis that the statutory
       definition of “home state” permits. As has been noted,

               “home state” is not synonymous with the “residence or domicile of
               the parent having legal custody.” [Cit.] Rather, the term “lived” in
               the definition of “home state” refers to the state where the child is
               physically present “without regard to legal residence.” [Cits.] “If
               the General Assembly had intended that jurisdiction be based upon
               legal residence or domicile, it would undoubtedly have used these
               technical terms.” [Cit.]

       Slay v Calhoun, 332 Ga App 335, 341 (2), 772 S E 2d 425 (2015).

              By its plain language, OCGA § 19-9-41 (7) defines “home state” in terms
       of current presence, and declares a time frame for that presence to have the
       necessary legal effect, i.e., six months, or the child’s life, if the child is less than
       six months of age. It is that six-month period that OCGA § 19-9-41 (7) refers to
       when it speaks of a temporary absence as “part of the period.” OCGA § 19-9-41
       (7) looks to the present, and then backward six months; it does not look to legal
       residence or domicile at some point in the past, and then look forward. [Markle,
       300 Ga at 705-706.]

We find this reasoning persuasive, particularly considering the language in MCL 722.1204,
requiring a child’s presence in the state for an emergency proceeding. That is, we agree that the
focus of the UCCJEA concerns a child’s actual presence, not his or her intent to remain. In sum,
because it is undisputed that the children had “lived with” a parent in India for more than six
consecutive months—indeed, almost two years—immediately before plaintiff filed this action,
India, and not Michigan, qualifies as the children’s home state under the UCCJEA. Therefore,
regardless of whether the children properly could be considered residents of Michigan because
they intended to return there, the trial court erred when it found that it had jurisdiction over the
parties’ custody dispute under the UCCJEA.

        Defendant also argues that the trial court should have applied the doctrine of forum non
conveniens to dismiss the entire proceeding. In light of our conclusion that the trial court lacked
jurisdiction under the UCCJEA to make a custody determination, it is only necessary to address
this issue as it relates to non-custody matters. Trial courts have discretion to decline jurisdiction
when the convenience of the parties and the ends of justice “would be better served if action
were brought and tried in another forum.” Hernandez v Ford Motor Co, 280 Mich. App. 545,

                                                 -7-
551-552; 760 NW2d 751 (2008) (quotations marks and citation omitted). We review a trial
court’s decision whether to apply the doctrine of forum non conveniens for an abuse of
discretion. Hare v Starr Commonwealth Corp, 291 Mich. App. 206, 213-214; 813 NW2d 752
(2011).

        Although a plaintiff’s choice of forum is generally granted deference, Manfredi v
Johnson Controls, Inc, 194 Mich. App. 519, 523; 487 NW2d 475 (1992), trial “courts are charged
to consider the plaintiff’s choice of forum and to weigh carefully the relative advantages and
disadvantages of jurisdiction and the ease of and obstacles to a fair trial in this state.” Cray v
Gen Motors Corp, 389 Mich. 382, 396; 207 NW2d 393 (1973). “After a party moves for
dismissal on the basis of forum non conveniens, the court must consider two things: (1) whether
the forum is inconvenient and (2) whether a more appropriate forum exists.” Lease Acceptance
Corp v Adams, 272 Mich. App. 209, 226; 724 NW2d 724 (2006). In making this determination,
trial courts should consider the private interest of the litigants, matters of public interest, and the
defendant’s promptness in making the request. Id. at 226-227; Cray, 389 Mich. at 395-396.

        Defendant argues that the trial court should have declined to exercise jurisdiction over
this divorce matter because he and the children were residing in India, important witnesses
resided in India, plaintiff could return to India, and India had jurisdiction to decide the custody of
the children under the UCCJEA. On balance, we are not persuaded that defendant’s remaining
contentions demonstrate that dismissal was required under the doctrine of forum non conveniens.
Notwithstanding connections with India, the trial court observed that most of the parties’
finances were located in Michigan and that litigating the case in Michigan would not be unduly
inconvenient because witnesses could testify in ways other than in person. Defendant has not
provided any support for his position that witnesses would refuse to testify. Moreover, given the
evidence of defendant’s and his family’s past mistreatment of plaintiff, it was reasonable for the
trial court to find that she would be in danger of physical harm if she returned to India.
However, the trial court’s finding that Michigan was the more convenient forum was also
influenced by its erroneous ruling that it had jurisdiction to decide the children’s custody under
the UCCJEA. Because we cannot determine if the trial court would have declined to exercise
jurisdiction over non-custody matters if it lacked jurisdiction to make a custody determination,
we remand for reconsideration of this issue in light of our decision under the UCCJEA.

        Defendant also argues that the trial court erred in denying his motion for summary
disposition under MCR 2.116(C)(6), where he had first commenced an action for divorce in
India before plaintiff filed her complaint in Michigan. MCR 2.116(C)(6) provides that a claim
can be dismissed when “[a]nother action has been initiated between the same parties involving
the same claim.” However, a motion under subrule (C)(6) “must be raised in a party’s
responsive pleading, unless the grounds are stated in a motion filed under this rule prior to the
party’s first responsive pleading.” MCR 2.116(D)(2). It is undisputed that defendant did not
raise this issue in his responsive pleading, or by motion before filing his responsive pleading.
Therefore, the trial court properly denied defendant’s motion under MCR 2.116(C)(6) on the
ground that it was not timely filed.

        Defendant also argues that the trial court should have dismissed the divorce proceeding
under the doctrine of comity. This doctrine concerns the extent to which a trial court should give
effect to a foreign judgment. Gaudreau v Kelly, 298 Mich. App. 148, 153; 826 NW2d 164 (2012).

                                                 -8-
We agree with the trial court that this doctrine was not applicable because no foreign judgment
existed at the time the trial court made its decision.

        In sum, we affirm the trial court’s decision regarding subject-matter jurisdiction over this
divorce action, but we reverse the trial court’s decision regarding jurisdiction over the children
under the UCCJEA and vacate the portion of the trial court’s judgment pertaining to child
custody, and remand for reconsideration of the forum non conveniens issue consistent with this
opinion. On remand, the trial court shall determine whether India is the more appropriate forum
to determine this divorce action.

       Affirmed in part, reversed and vacated in part, and remanded for further proceedings
consistent with this opinion. We do not retain jurisdiction.



                                                             /s/ Thomas C. Cameron
                                                             /s/ Michael J. Talbot
                                                             /s/ Jane M. Beckering




                                                -9-